                                                                       Case 2:17-bk-19548-NB            Doc 278 Filed 04/11/18 Entered 04/11/18 13:29:02                   Desc
                                                                                                          Main Document    Page 1 of 2


                                                                       1   Debra I. Grassgreen (CA Bar No. 169978)
                                                                           Malhar S. Pagay (CA Bar No. 189289)
                                                                       2   PACHULSKI STANG ZIEHL & JONES LLP
                                                                           10100 Santa Monica Blvd., 13th Floor                                FILED & ENTERED
                                                                       3   Los Angeles, California 90067
                                                                           Telephone: 310/277-6910
                                                                       4   Facsimile: 310/201-0760                                                    APR 11 2018
                                                                           E-mail: dgrassgreen@pszjlaw.com
                                                                       5            mpagay@pszjlaw.com
                                                                                                                                                 CLERK U.S. BANKRUPTCY COURT
                                                                                                                                                 Central District of California
                                                                       6   Attorneys for Richard M. Pachulski,                                   BY francis DEPUTY CLERK
                                                                           Chapter 11 Trustee
                                                                       7
                                                                                                        UNITED STATES BANKRUPTCY COURT
                                                                       8
                                                                                                         CENTRAL DISTRICT OF CALIFORNIA
                                                                       9
                                                                                                                LOS ANGELES DIVISION
                                                                      10
                                                                           In re:                                            Case No.: 2:17-bk-19548-NB
                                                                      11
                                                                           LAYFIELD & BARRETT, APC,                          Chapter 11
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12
                                                                                                           Debtor.           ORDER GRANTING FIRST INTERIM
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13                                                     APPLICATION OF PACHULSKI STANG
                                            ATTOR NE YS A T L AW




                                                                                                                             ZIEHL & JONES LLP FOR APPROVAL AND
                                                                      14                                                     PAYMENT OF COMPENSATION AND
                                                                                                                             REIMBURSEMENT OF EXPENSES FOR
                                                                      15                                                     THE PERIOD OF AUGUST 22, 2017,
                                                                                                                             THROUGH DECEMBER 31, 2017
                                                                      16
                                                                                                                             [Relates to Docket No. 258]
                                                                      17
                                                                                                                             Hearing
                                                                      18                                                     Date:        April 10, 2018
                                                                                                                             Time:        1:00 p.m.
                                                                      19                                                     Place:       Courtroom 1545
                                                                                                                                          255 E. Temple Street
                                                                      20                                                                  Los Angeles, CA
                                                                                                                             Judge:       Hon. Neil W. Bason
                                                                      21

                                                                      22            The Court has considered the First Interim Application of Pachulski Stang Ziehl & Jones
                                                                      23
                                                                           LLP for Approval and Payment of Compensation and Reimbursement of Expenses for the Period of
                                                                      24
                                                                           August 22, 2017, through December 31, 2017 (the “Application”) [Docket No. 258], filed by
                                                                      25
                                                                           Pachulski Stang Ziehl & Jones LLP (“PSZJ” or the “Firm”), counsel to Richard M. Pachulski, the
                                                                      26
                                                                      27   chapter 11 trustee for the bankruptcy estate of Layfield & Barrett, APC. Based on the Application,

                                                                      28   the Declarations of Richard M. Pachulski and Malhar S. Pagay and any other evidence annexed


                                                                           DOCS_LA:313476.1 51414/001
                                                                       Case 2:17-bk-19548-NB            Doc 278 Filed 04/11/18 Entered 04/11/18 13:29:02            Desc
                                                                                                          Main Document    Page 2 of 2


                                                                       1   thereto, and the entire record in the above-captioned chapter 11 case, and having determined that
                                                                       2   notice of the Application, and the hearing thereon, was adequate, appropriate, and properly served
                                                                       3
                                                                           under the circumstances and that no further notice need be given, and no opposition or other
                                                                       4
                                                                           response to the Application having been filed; and having determined that the professional services
                                                                       5
                                                                           rendered by the Firm were necessary and beneficial to the administration of the estate, and the fees
                                                                       6

                                                                       7   for which the Firm requests compensation and the costs incurred for which the Firm requests

                                                                       8   reimbursement are fair and reasonable and are for actual and necessary services rendered and costs

                                                                       9   incurred; and good cause appearing therefor,
                                                                      10           IT IS HEREBY ORDERED:
                                                                      11
                                                                                   1.       The Application is approved on an interim basis in the allowed amounts of
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12
                                                                           $628,717.50 in fees and $33,264.87 in expenses, for an aggregate of $661,982.37.
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13
                                            ATTOR NE YS A T L AW




                                                                                   2.       The Trustee is authorized to pay PSZJ up to and including the aggregate amount of
                                                                      14

                                                                      15   $661,982.37 as and when funds are available in the estate to satisfy such amounts, or as otherwise

                                                                      16   ordered by the Court.

                                                                      17                                                          ###
                                                                      18

                                                                      19

                                                                      20
                                                                      21

                                                                      22

                                                                      23
                                                                             Date: April 11, 2018
                                                                      24

                                                                      25

                                                                      26
                                                                      27

                                                                      28

                                                                                                                              2
                                                                           DOCS_LA:313476.1 51414/001
